Citation Nr: 1602715	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) from May 22, 2008, and in excess of 50 percent in the year prior to the May 2008 date of claim.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities in the year prior to the May 22, 2008 date of claim.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2011. A transcript of the hearing is associated with the electronic claims file.

The Board remanded the issues on appeal for additional development in December 2011 and May 2015. The identified records having been requested or obtained and the requested examination having been conducted, the Board finds that the directives in both remands have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the December 2011 remand, the RO granted an increased rating of 70 percent PTSD in a September 2012 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. In the same September 2012 decision, the RO also granted entitlement to TDIU, effective May 22, 2008. As such, entitlement to TDIU from May 22, 2008 is moot, and only the period prior to that date will be considered.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to May 20, 2008, the Veteran's PTSD was manifested by sleep impairment, nightmares, concentration issues, anxiety and consistent depression; resulting in occupational and social impairment with reduced reliability and productivity. Occupational and social impairment in most areas has not been shown.

2. From May 20, 2008 forward, the Veteran's PTSD was manifested by sleep impairment, nightmares, anxiety, anger, irritability, nightmares, depression interfering with the ability to function effectively and appropriately, isolation, suspiciousness, mild memory loss, disturbances of motivation and mood and an inability to establish and maintain effective relationships; resulting in occupational and social impairment in most areas. A total occupational and social impairment has not been shown.

3. Prior to May 20, 2008, the Veteran failed to meet the schedular requirements for TDIU and his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.

4. From May 20, 2008 to May 22, 2008, the Veteran had one disability rated at 60 percent or more, and was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 50 percent prior to May 20, 2008 for PTSD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an increased rating of 70 percent, but no higher, from May 20, 2008 to May 21, 2008 for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for an increased rating in excess of 70 percent from May 22, 2008 forward for PTSD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

4. Prior to May 20, 2008, the criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).

5. From May 20, 2008 to May 21, 2008 the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2008, prior to the initial unfavorable adjudication in August 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records have also been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2008 and December 2011. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations. There have been no allegations or evidence of worsening symptoms since the December 2011 examination. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for entitlement to an increased rating for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.


II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

The Veteran contends that he is entitled to an increased rating in excess of 50 percent for the one year period prior to the date of his May 20, 2008 claim, and entitled to an increased rating in excess of 70 percent thereafter. The Board will address each stage in turn, applying the rules and regulations laid out above.

As an initial matter, the Board notes that the Veteran and his representative, during his hearing, argued that the effective dates for the award of the 70 percent rating for PTSD should have been May 20, 2008, as opposed to the assigned May 22, 2008, based at the very least on the date his claim was received. When dealing with an increased rating claim, the appropriate period on appeal dates to one year prior to the date of the Veteran's claim. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). As such, the issue before the Board is entitlement to an increased rating in excess of 50 percent for the one year prior to the Veteran's claim for an increase (i.e. from May 20, 2007 to May 20, 2008), and an increased rating in excess of 70 percent thereafter.

Beginning with the period prior to May 20, 2008, based on the evidence an increased rating in excess of 50 percent for PTSD is not warranted. The Veteran has generally indicated that, during this period, his PTSD was manifested by sleep impairment, nightmares, concentration issues, anxiety and depression, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence that these statements are not credible, and they are therefore entitled to probative weight.

No VA examinations are available from the one year period prior to May 22, 2008. VA treatment records do reflect continued group therapy through the VA during this period, but these notations do not provide information concerning the Veteran's symptomatology at the time. A March 2008 treatment records noted that the Veteran was oriented, displayed normal speech, thought processes, mood, behavior and memory, and the Veteran reported no suicidal or homicidal ideation. 

A March 2008 comprehensive mental health assessment is also of record. The Veteran reported sleep impairment, depression, nightmares and poor concentration. Restricted affect was noted, along with depressed mood most of the time and diminished concentration. No psychosis, obsessions, compulsions, panic attacks, hallucinations, or suicidal or homicidal ideation were noted or endorsed. A history of violent behavior in 1970 was noted, but no recent history of violence was present. The Veteran reported a relationship with his daughter at the time, as well as other veterans who were friends. The physician noted normal appearance and behavior, orientation, memory, judgment, concentration, and thought processes. A flat affect was noted, along with a depressed mood. Overall it was found that the Veteran met the criteria for moderate major depressive disorder and a GAF score of 55 was assigned. There is no evidence that these treatment records are not competent or credible, and therefore they are entitled to significant probative weight with respect to the severity of the Veteran's symptoms during this period. Nieves-Rodriguez, 22 Vet. App. 295.

Finally, during this period the Veteran was assigned a GAF score of 55. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-V for rating purposes). In this case, the Veteran's GAF score falls within the 51 to 60 range, reflecting moderate impairment and correlating with the 50 percent rating assigned during this period, and corresponding with the March 2008 assessment that the Veteran's depressive symptoms were moderate in severity.

Based on the lay and medical evidence, the preponderance of the evidence is against a finding that an increased rating in excess of 50 percent for PTSD is warranted during the one year period prior to the Veteran's May 20, 2008 claim for an increased rating. The VA treatment records reflect that the Veteran's symptomatology overall largely correlates with a 50 percent rating. The GAF score assigned during this period is representative of moderate overall impairment, and the March 2008 mental health assessment additionally described his overall symptomatology as moderate in nature. While a history of assaultive behavior in the 1970's was noted, there is no evidence of more recent violent behavior, and the Veteran himself reported that he has had no legal problems since 1977.

The Board notes that the March 2008 mental health assessment did note that the Veteran endorsed feeling depressed most of the time. However, there is no indication that this depression interfered with the Veteran's ability to function independently, appropriately and effectively. The March 2008 records reflect that the Veteran's behavior, thought processes, speech and grooming were all normal, and the Veteran did not report an inability to attend to the tasks of everyday living due to his depression. In short, while the medical evidence reflects and endorsement of potentially near-continuous depression during this period, there is no evidence that this depression impaired or affected the Veteran's ability to function effectively, independently or appropriately. As such, the Board finds that it does not rise to the level of severity contemplated by a 70 percent rating for PTSD.

Turning to the period from May 20, 2008 forward, as noted at the outset of the discussion the Veteran's representative has argued that the effective date for the award of PTSD should be at least May 20, 2008, as opposed to the currently assigned May 22, 2008, if only because of the fact that the Veteran's claim for an increased was date stamped May 20, 2008, and not May 22. Upon review of the claims file, the Board finds that this assertion has merit. The RO received a claim for entitlement to TDIU on May 20, 2008, and accepted this as a claim for entitlement to an increased rating for PTSD as well. 

However, in the September 2012 rating decision that granted an increased rating of 70 percent based on the May 20, 2008 application for TDIU, the RO noted the date of claim to be May 22, 2008 and assigned that as an effective date. As the Veteran's application for TDIU was clearly stamped as being received on May 20, 2008, the Board finds that May 20, 2008 is the date of the Veteran's claim, and therefore the September 2012 grant of the increased rating of 70 percent for PTSD should have been effective as of that date. As such, an increased rating of 70 percent from May 20, 2008, to May 21, 2008 is granted. The Board will now address entitlement to an increased rating in excess of 70 percent for PTSD from May 20, 2008 forward.

During this period, the Veteran has reported sleep impairment, nightmares, anxiety, anger, nightmares, depression interfering with activities of daily living and isolation, all of which he is competent to report. Jandreau, 492 F.3d 1372. There is no evidence that these statements are not credible, and therefore they are entitled to probative weight concerning the severity of his symptoms during this period.

The Veteran was provided with VA examinations in July 2008 and December 2011. The July 2008 examiner noted sleep impairment, irritability, depressed mood and affect, intrusive thoughts, and nightmares to be present. The Veteran was noted to be properly oriented and groomed, with no evidence of suicidal or homicidal ideation, hallucinations or obsessions. No impairment of speech, concentration or the ability to attend to the activities of daily living was noted. A history of arrests was noted, but none were recent. The Veteran reported relationships with his landlord and daughter, but no other friends. Overall the examiner noted that the Veteran had PTSD and severe major depression associated therewith, and assigned a GAF score of 47. The examiner further noted that the psychiatric symptoms have a major negative impact on his ability to obtain employment and cause major interference with social functioning.

The December 2011 VA examiner noted that the Veteran reported no contact with his children, no friends, and that he had retired from his job due to his type II diabetes mellitus. Depressed mood, suspiciousness, mild memory loss, disturbances of motivation and mood, nightmares, sleep impairment and anxiety were all noted to be present. No suicidal or homicidal ideation, obsessive rituals, or hallucinations were endorsed. Overall the examiner indicated that the Veteran had social and occupational impairment in most areas, and assigned a GAF score of 50. There is no evidence that these reports are not competent or credible, and therefore they are entitled to significant probative weight with respect to the severity of the Veteran's symptoms during this period. Nieves-Rodriguez, 22 Vet. App. 295.

VA and SSA records from this period reflect on-going treatment for and symptomatology associated with PTSD. A June 2008 VA treatment record noted that the Veteran suffered from moderately severe chronic depression, but orientation, behavior, speech, grooming, thought processes, and memory were all noted to be normal. No suicidal or homicidal ideation, obsessions, compulsions or hallucinations were noted. A GAF score of 51 was assigned.

January 2010 SSA evaluations are also of record. These psychiatric evaluations note depressive symptoms with difficulty concentrating, anhedonia, and anxiety with motor tension and hypervigilance. The Veteran was noted to have slight to moderate limitations in concentration, punctuality, working with others in a work setting, interacting with the public, accepting criticism, getting along with coworkers and his ability to respond to workplace changes.

Finally, during this period the Veteran was assigned GAF scores of 47, 50 and 51. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. Here, the GAF scores fall in, or immediately next to, the 41 to 50 range, reflecting serious symptoms and corresponding with a 70 percent rating.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 70 percent is warranted for the period from May 20, 2008 forward. The medical evidence of record as consistently indicated during this period that the Veteran's psychiatric symptoms are moderately severe or severe in nature, but has not indicated that the Veteran has a total occupational or social impairment. Further, the three GAF scores assigned during this period indicate that overall the Veteran's PTSD results in a level of impairment corresponding with a 70 percent rating for PTSD. 

During his hearing the Veteran indicated that his depression interferes with his desire or ability to do certain activities of daily living, specifically indicating that he will let himself go unless he has somewhere to be, in which case he will exercise appropriate grooming. While this reflects some endorsement by the Veteran of trouble with activities of daily living, it does not constitute an inability to perform such activities, as contemplated by a 100 percent rating. 

Although his depression, based on his statements, interferes with his willingness or desire to engage in such activities, it does not render him unable to do so, as he is able to engage in grooming and shopping for food when necessary. As such, the Board finds that the Veteran's statements concerning his depression interfering with basic tasks such as grooming is more accurately encompassed by constant or near-constant depression affecting the ability to function effectively, independently and appropriately and neglect or personal appearance and hygiene, and does not rise to the level of severity contemplated by a 100 percent rating, which specifically notes an inability to perform basic activities of daily living including the basic hygiene.

While the Veteran has, over this period, endorsed not having friends limited social contact, the Veteran has been noted to have occasional contact with at least one of his daughters, and was note to be on friendly terms with his landlord. As such, the Veteran has displayed an ability to have such relationships with family and other individuals, but appears to have trouble maintaining such relationships. While the July 2008 VA examiner noted major interference with social functioning due to PTSD symptomatology, the Veteran was not found to be totally socially impaired by either the July 2008 or December 2011 examiner. As such, the Board finds that the Veteran's level of social impairment more nearly approximates an inability to establish and maintain effective relationships, as opposed to total social impairment. 

The lay and medical evidence of record does not show that the Veteran has with any frequency experienced any of the other symptoms associated with a 100 percent rating, or any other symptoms of comparable severity to those listed. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. Indeed, the Veteran's own reported symptomatology is largely directly contemplated by the assigned 70 percent rating. As such, the Board finds that an increased rating in excess of 70 percent from May 20, 2008 forward is not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the ratings for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an increased rating of 50 percent prior to May 20, 2008 and in excess of 70 percent from May 22, 2008 forward is not warranted. See Hart, 21 Vet. App. 505. However, as noted above, the Board finds that the Veteran's currently assigned 70 percent rating should have been made effective on May 20, 2008 (the date of his claim for TDIU), as opposed to May 22, 2008. Therefore, an increased rating of 70 percent for the period from May 20, 2008 to May 21, 2008, is warranted.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as sleep impairment, nightmares, anxiety, anger, irritability, nightmares, depression interfering with the ability to function effectively and appropriately, isolation, suspiciousness, mild memory loss, disturbances of motivation and mood, and an inability to establish and maintain effective relationships. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as all of the Veteran's noted symptoms are contemplated by the rating schedule and the General Formula to some degree. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's PTSD is not warranted.

IV. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

As an initial matter, the Veteran has his representative argued during the hearing before the undersigned that the Veteran's award of TDIU should have been effective May 20, 2008 as opposed to May 22, 2008. As the appellate period for adjudicating the Veteran's claim for an increased rating for PTSD extends one year prior to the date of the Veteran's claim, and as TDIU is part and parcel of an increased rating claim, the Board finds that it has jurisdiction over the issue of entitlement to TDIU for the one year prior to the date of the claim for an increased rating. Hart, 21 Vet. App. at 509; Rice v. Shinseki, 22 Vet. App. 447 (2009).

Upon review of the claims file, the Veteran's May 2008 application for entitlement to TDIU is clearly date stamped as having been received on May 20, 2008. However, in the September 2012 rating decision that granted entitlement to TDIU the RO noted that the date of claim was May 22, 2008. Thus, the date of the Veteran's claim is May 20, 2008. As the evidence supporting a finding that the Veteran was unemployable due to his PTSD is the from May 22, 2008 forward as it is from May 20, 2008 to May 21, 2008, and as the Board has granted a 70 percent rating for PTSD herein for the period from May 20 to May 21, the Board finds that TDIU is warranted from May 20, 2008 to May 21, 2008. The Board will now address the one year period prior to May 20, 2008.

In this case, during this period the Veteran does not meet the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Prior to May 20, 2008 the Veteran was service-connected for PTSD at 50 percent, type II diabetes mellitus at 20 percent, and a right calf scar at 10 percent. His combined rating form these disabilities was 60 percent. See 38 C.F.R. § 4.25. Therefore, the Veteran's service-connected disabilities prior to May 20, 2008 do not meet the percentage rating standards for TDIU. 38 C.F.R. § 4.16(a).

Nevertheless, the Board must consider whether the evidence prior to May 20, 2008 warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis. 38 C.F.R. §4.16(b); see Bowling, 15 Vet. App. at 1. To prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reported on his May 2008 claim for TDIU that he stopped working in January 2008, which is corroborated by an August 2008 employer statement submitted by the Veteran's previous employer. While the Veteran claimed on his May 2008 application for TDIU that he was unemployable solely due to his PTSD, he has since on several occasions indicated that he retired due to his type II diabetes mellitus. See December 2011 VA PTSD Examination, June 2008 VA Treatment Record. Prior to January 2008, the Veteran worked for 20 years as a van driver. The Veteran reported an eighth grade or below education level, and no special training 

March 2008 VA psychiatric notes reflect that the Veteran was oriented, displayed normal speech, thought processes, mood, behavior and memory, and the Veteran reported no suicidal or homicidal ideation. None of the psychiatric evidence during this period indicates that the Veteran's service connected disabilities rendered him unable to obtain or maintain gainful employment due to any, or a combination of, his disabilities that were service connected prior to May 20, 2008. One of the reports notes that the Veteran retired from his job in January 2008, but did not provide a reason why. VA records are silent for any indication that the Veteran's disabilities rendered him unemployable until a July 2008 VA PTSD examination, in which the physician indicated that the Veteran's disability had a major negative impact on his occupational functioning.

SSA records associated with the claims file noted that based on the evidence of record at the time, they determined the Veteran to be too disabled to work for SSA purposes as of September 2009 due to the presence of an anxiety disorder. In short, prior to the receipt of the Veteran's May 20, 2008 application for TDIU, there is no evidence, lay or otherwise, that the Veteran was unemployable due to his service-connected disabilities. 

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical acts required by employment due solely to his service-connected disabilities, even when assessed in the context of subjective factors such as occupational background and level of education. The Board concludes, therefore, that referral of this claim for consideration of extraschedular TDIU prior to May 20, 2008 is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an increased rating in excess of 50 percent prior to May 20, 2008 for PTSD is denied.

Entitlement to an increased rating of 70 percent, but no higher, from May 20, 2008 to May 21, 2008 for PTSD is granted; subject to the rules and regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 70 percent from May 22, 2008 forward for PTSD is denied.

Entitlement to TDIU prior to May 20, 2008 is denied.

Entitlement to TDIU from May 20, 2008 to May 21, 2008 is granted; subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


